DETAILED ACTION
Pending Claims
Claims 5, 7, 9-11, and 13-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
 
Response to Amendment
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of this claim.
The rejection of claims 5, 7, 9-11, and 13-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 5, 7, 9, 10, and 13 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heilman (US Pat. No. 3,890,282) has been overcome by amendment.
The rejection of claims 5, 7, 9, 10, and 13 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heilman (US Pat. No. 3,890,282) has been overcome by amendment.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Yoko et al. (US 2016/0190094 A1 or US 2014/0242757 A1) has been rendered moot by the cancellation of  this claim.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Yoko et al. (US 2016/0190094 A1 or US 2014/0242757 A1) and Sano (US 2007/0007698 A1) has been rendered moot by the cancellation of this claim.

Claim Objections
Claims 9, 10, and 15 are objected to because of the following informalities: for improved clarity, claims 9, 10, and 15 should specify that the further materials are present in the “semi-cured, further curable thermosetting composition layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 5 now specifies that “the (meth)acrylate compound is selected from the group consisting of trimethylol-type tri(meth)acrylate compounds, isocyanuric acid-type di(meth)acrylate compounds, bisphenol F-type (meth)acrylate compounds, cyclodecane-type di(meth)acrylate compounds, and glycidyl ether-type (meth)acrylate compounds”.  Claim 11 attempts to further limit claim 5 by expanding this list of materials to include: erythritol-type poly (meth)acrylate compounds, bisphenol A-type di(meth)acrylate compounds, methylol-type (meth)acrylate compounds, dioxane-type di(meth)acrylate compounds, and dimethylol-type (meth)acrylate compounds.  The expansion of this list improperly broadens the scope of claim 5.  Accordingly, claim 11 fails to further limit claim 5.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoko et al. (US 2016/0190094 A1 or US 2014/0242757 A1).
Claims 5, 7, 10, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoko et al. (US 2016/0190094 A1 or US 2014/0242757 A1) and Sano (US 2007/0007698 A1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoko et al. (US 2016/0190094 A1 or US 2014/0242757 A1) and Inoue et al. (US 2015/0037589 A1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoko et al. (US 2016/0190094 A1 or US 2014/0242757 A1), Sano (US 2007/0007698 A1), and Inoue et al. (US 2015/0037589 A1).
Regarding claims 5, 7, 10, 11, and 13, Yoko et al. disclose: (5) a multilayer sheet material (paragraphs 0073-0080 & 0130-0131), comprising:
a semi-cured, further curable thermosetting composition layer (paragraphs 0073-0080 & 0130-0131; Examples 4, 6, 7 & 9 in Table 2; see also materials in Table 1);
a support layer comprising an organic resin film or a metal foil on or above a first surface of the semi-cured, further curable thermosetting composition layer (paragraphs 0130-0131: polyethylene terephthalate film; see also paragraph 0077); and
wherein the semi-cured, further curable thermosetting composition layer comprises: 
(a) a thermosetting compound comprising a (meth)acrylate compound (Examples 4, 6, 7 & 9 in Table 2; see also “radical polymerizable monomer” materials in Table 1),
(b) a thermal polymerization initiator (Examples 4, 6, 7 & 9 in Table 2; see also “reaction initiator” in Table 1), and
(c) a thermoplastic resin (Examples 4, 6, 7 & 9 in Table 2; see also “Polymer” materials in Table 1);
(7) wherein the composition layer has an average thickness of 20 m or more (paragraphs 0130-0131: 60 microns);
(10) wherein the semi-cured, further curable thermosetting composition layer further comprises one or more elements selected from the group consisting of a curing agent, an inorganic filler, a curing accelerator, and a solvent (Examples 4, 6, 7 & 9 in Table 2; see also “filler” materials in Table 1); and
(13) wherein the thermoplastic resin is selected from the group consisting of acrylic resins, styrene resins, butadiene resins, imide resins, and amide resins (Examples 6, 7 & 9 in Table 2; see also “Acrylic Resin 1”, “Acrylic Resin 2” and “SG-P3” in Table 1).
The radical polymerizable component of Yoko et al. includes “EBECRYL 3701” (see Examples 4, 6, 7 & 9 in Table 2; see also Table 1: Modified epoxy acrylate made by Dicel-Cytec Co., Ltd.).  The teachings of Sano (see paragraphs 0130 & 0132) demonstrate that “EBECRYL 3701” is: (5 & 11) a glycidyl ether-type (meth)acrylate compound.
The exemplary embodiments of Yoko et al. fail to disclose: (5, 7, 10, 11 & 13) a support layer comprising an organic resin film or a metal foil on or above a second surface of the semi-cured, further curable thermosetting composition layer (see paragraphs 0130-0131).  However, the general teachings of Yoko et al. disclose that another layer can be provided (see paragraphs 0081-0083), such as a protection film (see paragraph 0081).  The protection film can be the same type of film material used as the supporting substrate (see paragraph 0083; see also paragraph 0077), yielding a layered material of “the supporting substrate/film-shaped adhesive composition/protection film” laminated in order (see paragraph 0083).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a support layer comprising an organic 
Lastly, Yoko et al. fail to explicitly disclose a: (5, 7, 10, 11 & 13) a buffer sheet material.  However, the recitation “buffer” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the sheet material, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The sheet material of Yoko et al. appears to be obviously capable of performing this intended use because: the sheet material of Yoko et al. obviously satisfies all of the material/chemical limitations of the claimed invention.
Regarding claim 14 and further regarding claims 5, 7, 10, 11 and 13, the teachings of Yoko et al. are as set forth above and incorporated herein.  The exemplary embodiments of Yoko et al. fail to disclose: (5, 7, 10, 11 & 13) a trimethylol-type tri(meth)acrylate compound; and (14) trimethylolpropane triacrylate.  However, the general teachings of Yoko et al. contemplate the use of acrylate compounds, other than those featured in the exemplary embodiments (see prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the semi-cured layer of Yoko et al. with the instantly claimed trimethylol-type tri(meth)acrylate compound, including trimethylolpropane triacrylate, because: (a) the general teachings of Yoko et al. contemplate the use of acrylate compounds, other than those featured in the exemplary embodiments; (b) the other acrylate compounds of Yoko et al. include trimethylolpropane ethoxy triacrylate, trimethylolpropane trimethacrylate, and trimethylolpropane triacrylate; and (c) it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious. 
Regarding claim 15, the teachings of Yoko et al. (alone and in light of Sano) are as set forth above and incorporated herein.  The exemplary embodiments of Yoko et al. fail to disclose: (15) the thermal polymerization initiator 1,1-bis(t-butylperoxy)cyclohexane.  However, the general teachings of Yoko et al. contemplate the use of initiators, other than the one featured in the exemplary embodiments (see paragraphs 0055-0058).  These other initiators include 1,1-bis(t-butylperoxy)cyclohexane (see paragraph 0057: 1,1-di(t-butylperoxy)cyclohexane).  In light of this, it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the semi-cured layer of Yoko et al. with the instantly claimed 1,1-bis(t-butylperoxy)cyclohexane (thermal polymerization initiator) prima facie obvious.
Regarding claim 9, the teachings of Yoko et al. (alone and in light of Sano) are as set forth above and incorporated herein.  Example 9 of Yoko et al. is formulated with “SG-P3” (see example 9 in Table 2; see also Table 1: Acrylic acid ester copolymer, EA-BA-AN, epoxy group introduced, made by Nagase ChemteX Co.).  The teachings of Inoue et al. (see paragraph 0104: Mw of 850,000 and epoxy value of 0.2 eq/kg) demonstrate that this copolymer features more than one epoxy group per molecule.  Accordingly, the “SG-P3” in Example 9 of Yoko et al. would have simultaneously satisfied the instantly claimed component (c) and the instantly claimed (9) epoxy resin.

Response to Arguments
Applicant's arguments regarding Yoko et al. (see pages 7-9 of the response filed March 9, 2022) have been fully considered but they are not persuasive.  
Applicant argues that one side of the adhesive of Yoko et al. must be provided on a silicon substrate.  The Office respectfully disagrees.  
Yoko et al. explicitly disclose a layered material formed by applying an adhesive composition to a supporting substrate (see paragraphs 0073-0075 & 0131) and subsequently B-staging the adhesive composition (see paragraphs 0076-0080 & 0131).  Yoko et al. disclose that another layer can be provided (see paragraphs 0081-0083), such as a protection film (see paragraph 0081).  The protection film can be the same type of film material used as the (and protection film, if present).  However, this laminate (prior to the intended use of Yoko et al.) would have been capable of other intended uses, as dictated by its layered structure and materials thereof.  Specifically, the laminate (sheet material) of Yoko et al. would have been capable of performing as a “buffer” because the laminate (sheet material) of Yoko et al. obviously satisfies all of the material/chemical limitations of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ookubo et al. (US 2007/0241436 A1) disclose a related sheet material (see paragraphs 0094-0095 & 0115) featuring a similar thermosetting composition layer formulated with a photo-initiator instead of a thermal initiator (see Abstract; paragraphs 0057-0091 & 0115).

 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 16, 2022